Case: 14-10141      Document: 00512987682         Page: 1    Date Filed: 03/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10141
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 31, 2015
RAYMUNDO SAUCEDO MONTENEGRO,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

UNITED STATES DEPARTMENT OF JUSTICE; UNITED STATES
CITIZENSHIP & IMMIGRATION SERVICES; BUREAU OF IMMIGRATION
AND CUSTOMS ENFORCEMENT; IMMIGRATION AND CUSTOMS
ENFORCEMENT; E. HOLDER, United States Attorney General,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:13-CV-238


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Raymundo Saucedo Montenegro, federal prisoner # 28133-112, appeals
the district court’s dismissal of his self-styled 28 U.S.C. § 2241 petition for want
of jurisdiction. He contends that the government violated its own regulations,
his right to due process, the Administrative Procedures Act (“APA”), and the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10141    Document: 00512987682     Page: 2   Date Filed: 03/31/2015


                                 No. 14-10141

Immigration and Nationality Act by failing to process his application for
naturalization within a reasonable time. He seeks a hearing or, alternatively,
an equitable order requiring the government to process his application and
grant citizenship nunc pro tunc. According to Saucedo Montenegro, 28 U.S.C.
§ 1331 and the APA vested the district court with jurisdiction to consider his
claims.
      Saucedo Montenegro does not dispute the district court’s determination
that his claims are not cognizable under Section 2241. To the extent he asserts
that his petition should be construed instead under the APA and Section 1331,
he also fails to address the district court’s dispositive rulings that his claims
are time barred by a jurisdictional statute of limitations and that he lacks
standing to challenge the denial of his application as an aggravated felon. He
thus has abandoned any challenge to these determinations by the district
court. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The judgment of the district court is AFFIRMED.




                                       2